[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1047

                        YUSUF M. ALI,

                    Plaintiff, Appellant,

                              v.

                   SHEILA HUBBARD, ET AL.,

                    Defendants, Appellees.
                                         

       [Hon. Reginald C. Lindsay, U.S. District Judge]                                                                 

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Yusuf M. Ali on brief pro se.                        
Scott  Harshbarger,  Attorney  General  and   Susanne  G.  Levsen,                                                                             
Assistant Attorney General, on brief for appellees.
Brian W. Brady and Gillespie & Associates on brief for  appellees,                                                     
John Chapman and Harry Collins.
Roger  H. Randall  and Law  Offices of Bruce  R. Fox on  brief for                                                                
appellee Barbara Quinn.

                                         

                       August 27, 1997
                                         

     Per Curiam.   Plaintiff/appellant  Yusuf M.  Ali appeals                           

the dismissal of his federal  civil rights claims arising out

of the revocation of his parole in 1994.  We affirm.

     Only  one of  Ali's  claims merits  extended discussion.

Ali claims that  defendant parole board members  violated his

right to  due process  when they failed  to disclose  to him,

during his parole revocation hearing, the actual documents on

which they based their decision.  Assuming arguendo that such                                                               

a failure to disclose is  a violation of federal due process,

see United  States ex rel.  Carson v. Taylor, 540  F.2d 1156,                                                        

1161-63 (2d  Cir. 1976);  see also  Morrissey v.  Brewer, 408                                                                    

U.S. 471, 489 (1972) (due process requires "disclosure to the

parolee  of evidence against him"), we nevertheless find that

Ali's claim was properly dismissed.   

     "[A] state prisoner's claim for damages [and declaratory

relief]  is not  cognizable  under  42 U.S.C.     1983 if  'a

judgment  in favor of  the plaintiff would  necessarily imply

the invalidity  of his  conviction or  sentence,' unless  the

prisoner  can demonstrate that the conviction or sentence has

previously  been invalidated."  Edwards v. Balisok, 117 S.Ct.                                                              

1584, 1585 (1997)  (quoting Heck v.  Humphrey, 512 U.S.  477,                                                         

487  (1994)).   This  is  true  not  only when  the  prisoner

challenges the judgment as a substantive matter but also when

he challenges "procedures . .  . such as necessarily to imply

the invalidity  of  the judgment."    Id.   at  1587.    This                                                    

                             -2-

principle applies  to prison  disciplinary hearings,  id., as                                                                    

well as to  revocation and denials of  parole, Butterfield v.                                                                      

Bail,  1997 WL  414250 (9th  Cir. July  25, 1997)  (denial of                

parole); Littles  v. Board  of Pardons  and Paroles  Div., 68                                                                     

F.3d 122, 123 (5th cir. 1995) (revocation of parole); Schafer                                                                         

v.  Moore, 46  F.3d  43,  44-45 (8th  Cir.  1995) (denial  of                     

parole).  

     Ali  claims  that,  "because the  evidence  used  by the

hearing panel was withheld from him, .  . . he was denied the

opportunity  to meet  the case  against  him in  a meaningful

manner and was thus wrongfully condemned to reincarceration."

Appellant's Brief at 12.  Thus, a judgment in favor of  Ali's

due  process claim would "necessarily imply the invalidity of

[the revocation of his parole]."   Heck 512 U.S. at 487;  see                                                                         

also DeWitt v.  Ventetoulo, 6 F.3d 32, 36-37  (1st Cir. 1993)                                      

(granting habeas  relief to  prisoner whose  parole had  been

revoked in  violation of due process), cert. denied, 511 U.S.                                                               

1032 (1994).   Since Ali has not shown that the revocation of

his parole has  been invalidated, his claim for  monetary and

declaratory  relief must be dismissed.  See Butterfield, 1997                                                                   

WL 414250 (no  cognizable claim under    1983 where  prisoner

alleged  that defendants violated  his due process  rights in

finding  him  ineligible  parole on  the  basis  of incorrect

information); Stone-Bey v.  Barnes, 1997 WL 409423  (7th Cir.                                              

July  22, 1997) (claim  that due  process rights  of prisoner

                             -3-

were  violated   because  record   was  devoid   of  evidence

supporting disciplinary action barred by Balisok).                                                            

     As  to  Ali's other  federal  and state  law  claims, we

affirm the dismissal essentially for the reasons given by the

district court in its memorandum and order, dated January 26,

1996.

     Affirmed.                         

                             -4-